—Judgment unanimously affirmed. Memorandum: The trial court did not abuse its discretion in denying defendant’s motion for a mistrial based upon the admission of testimony suggesting defendant’s involvement with drugs (see, People v Young, 48 NY2d 995, 996, rearg dismissed 60 NY2d 644; People v Lewis, 161 AD2d 286, lv denied 76 NY2d 791; People v Brotherton, 122 AD2d 850, 851, lv denied 69 NY2d 709).
Defendant’s contention that a police witness was improperly permitted to bolster identification testimony has not been preserved (see, CPL 470.05 [2]; People v West, 56 NY2d 662) and we decline to review the issue in the interest of justice (see, CPL 470.15 [6] [a]).
We have reviewed the issues raised in defendant’s pro se supplemental brief and we find no basis to disturb the determinations of the suppression court, which are entitled to great weight (see, People v Prochilo, 41 NY2d 759, 761; People v Chapman, 161 AD2d 1156, lv denied 76 NY2d 854). (Appeal from Judgment of Monroe County Court, Connell, J. — Murder, 2nd Degree.) Present — Green, J. P., Pine, Lawton, Fallon and Davis, JJ.